Citation Nr: 1037007	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of 
death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.    


REPRESENTATION

Appellant represented by:	Dominic A. Starr, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to July 1945, 
during World War II.  He died in May 2005.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which inter alia denied service 
connection for the Veteran's cause of death and denied 
entitlement to DIC under 38 U.S.C.A. § 1318.

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  

In September 2009, the Board remanded this claim for additional 
development, to include affording the Veteran proper notice under 
the Veterans Claims Assistance Act of 2000 (VCAA), specifically 
the notice required under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), and obtaining Social Security Administration (SSA) 
records.  The appeal has now been returned for further review by 
the Board. As will be discussed herein, the Board finds that the 
agency of original jurisdiction (AOJ) substantially complied with 
the September 2009 remand orders and no further action is 
necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in May 
2005 and lists the immediate cause of death as metastatic 
adenocarcinoma to liver, due to (or as a consequence of) primary 
unknown.

2.  At the time of the Veteran's death, service connection was in 
effect for spondylosis of the cervical spine with neuropathy of 
the right median and ulnar nerves, evaluated as 60 percent 
disabling; and left sciatic neuritis with radiculopathy, low back 
strain, and diffuse idiopathic skeletal hyperostosis, evaluated 
as 60 percent disabling.  The Veteran also received a total 
disability rating based on individual unemployability (TDIU), 
effective April 6, 1996.

3.  The preponderance of the evidence is against a finding that 
the Veteran's service-connected cervical spine and/or 
neuropathy/lumbar spine disabilities either caused or contributed 
substantially or materially to cause his death.

4.  Adenocarcinoma of the liver was not demonstrated in service 
or for many years thereafter.  

5.  There is no competent medical evidence of record 
demonstrating a relationship between the cause of the Veteran's 
death and his active military service, to include mustard gas 
and/or radiation exposure.  

6.  The Veteran was in actual receipt of total compensation 
benefits effective from April 6, 1996 until his death in May 
2005, a period of less than 10 years.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service, a 
disability that may be presumed to have been incurred in service, 
or a disability that is otherwise related to service did not 
cause or contribute substantially or materially to the cause of 
the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2009).  

2.  The criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

Proper VCAA notice must be provided to a claimant prior to the 
initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The notice 
should include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In the instant case, the appellant was advised by a July 2005 
letter of the evidence and information necessary to substantiate 
her claim as well as hers and VA's respective responsibilities in 
obtaining such evidence and information.  Specifically, the July 
2005 letter informed her that, to substantiate her claim, the 
evidence must show that the Veteran died while on active duty or 
he died from a service-connected injury or disease.  
Additionally, such letter advised the appellant that the evidence 
needed to show a reasonable probability that the condition that 
contributed to the Veteran's death was caused by injury or 
disease that began during service.  Although the July 2005 letter 
did not provide her with a statement of the condition(s) for 
which the Veteran was service-connected at the time of his death 
in accordance with Hupp, or inform her of the information and 
evidence necessary to establish an effective date if the benefit 
were granted, the VA sent December 2008 and May 2010 letters 
informing the appellant of the above.  Therefore, as the AOJ 
provided the Veteran corrective VCAA notice consistent with Hupp, 
the Board finds that the AOJ substantially complied with the 
September 2009 remand orders and no further action is necessary 
in this regard.  See D'Aries, supra.  
Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  In this case, subsequent to the December 
2008 and May 2010 VCAA letters, the RO readjudicated the claim by 
way of an August 2010 Supplemental Statement of the Case (SSOC), 
at which time the appellant was given an additional 60 days to 
respond.  The appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of her 
claims and given ample time to respond.  The information 
submitted by the appellant, including a July 2008 Private Opinion 
Letter from Dr. J.A.S., exemplifies the appellant's knowledge of 
what she had to demonstrate in order to acquire service 
connection for the Veteran's cause of death.  For these reasons, 
it is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the notice error did not affect 
the essential fairness of the adjudication of the claim.

The Board observes that the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
her claims and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the appellant. 
 Thus, the Board finds that any error in the timing of the 
appellant's notification of the VCAA constituted harmless error.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's 
service treatment records (STRs); post-service treatment records, 
including VA and private medical records; a negative response 
from the SSA regarding the Veteran's records; an August 2008 
Compensation and Pension (C&P) Examination Report with opinion; 
and statements submitted by the Veteran and the appellant have 
been associated with the claims file.  Therefore, as the AOJ 
attempted to obtain the Veteran's SSA records (which were 
determined unavailable by the SSA), the Board finds that the AOJ 
substantially complied with the September 2009 remand orders and 
no further action is necessary in this regard.  See D'Aries, 
supra.

As noted, in July 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.    

The appellant did not provide any information to VA concerning 
available relevant treatment records that she wanted the RO to 
obtain for her that have not been requested or obtained.  
Further, the VA obtained a VA medical opinion in order to 
determine whether the Veteran's cause of death is related to his 
military service.  See August 2008 C&P Examination Report.  Thus, 
the Board finds that VA has fully satisfied the duty to assist.  
In the circumstances of this case, additional efforts to assist 
or notify the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the appellant will not be prejudiced as a 
result of the Board proceeding to the merits of her claims.



Merits of the Claim

Service Connection for Cause of Death Claim

When a Veteran dies from a service-connected disability, the 
Secretary shall pay DIC for such Veteran's surviving spouse, 
children or parents.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.312(a) (2009).  The death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  Id.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the 
same category, there would be included service-connected diseases 
or injuries of any evaluation (even 100 percent evaluations) but 
of a quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Id.  

Service-connected diseases involving active processes affecting 
vital organs should receive careful consideration as a 
contributing cause of death from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to 
an extent that would render the person materially less capable of 
resisting the effects of the disease primarily causing death.  
38 C.F.R. § 3.312(c)(3).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as cardiovascular-renal disease, to include 
hypertension, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the death certificate reflects that the Veteran 
died in May 2005 at the age of 81 and lists the immediate cause 
of death as metastatic adenocarcinoma to liver, due to (or as a 
consequence of) primary unknown.  An autopsy was not performed.

The appellant contends that the Veteran's service-connected 
cervical spine and/or neuropathy/lumbar spine disabilities caused 
his death.  See November 2008 "Appeal to the Board," VA Form 9 
(second appeal form sent); July 2009 Board Hearing Transcript.  
In the alternative, although not addressed at the July 2009 Board 
hearing, the evidence of record suggests an alternative theory of 
entitlement, specifically that the Veteran's underlying cause of 
death of adenocarcinoma of the liver was related to his active 
duty service, to include mustard gas and/or radiation exposure.  
Upon review of the evidence of record, the Board finds that the 
appellant's contentions are without merit.     

In this regard, review of the claims folder reveals that the 
Veteran's service-connected disabilities were spondylosis of the 
cervical spine with neuropathy of the right median and ulnar 
nerves, and left sciatic neuritis with radiculopathy, low back 
strain, and diffuse idiopathic skeletal hyperostosis.  See May 
1999 Rating Decision.  There is no evidence that such 
disabilities either caused or contributed substantially or 
materially to cause his death, specifically a causal relationship 
between the Veteran's cervical spine and/or neuropathy/lumbar 
spine disabilities and any adenocarcinoma of the liver.  In this 
regard, the Board notes that the cervical spine and/or 
neuropathy/lumbar spine disabilities are  minor service-connected 
disabilities of a quiescent or static nature involving muscular 
or skeletal functions, not materially affecting a vital organ (in 
this case, the liver).  See 38 C.F.R. § 3.312(c).  Additionally, 
the evidence shows that the Veteran died primarily due to 
unrelated disabilities involving cancer which spread to his liver 
(metastatic adenocarcinoma to the liver with unknown primary).  
Therefore, the Board finds that the Veteran's spondylosis of the 
cervical spine with neuropathy of the right median and ulnar 
nerves, and left sciatic neuritis with radiculopathy, low back 
strain, and diffuse idiopathic skeletal hyperostosis, 
disabilities did not cause or contribute substantially or 
materially to cause his death.  See id.

The Board acknowledges the July 2008 Private Opinion Letter from 
Dr. J.A.S., in which he opines that the Veteran's "service-
connected spondylosis of the cervical spine with neuropathy of 
the right median and ulnar nerves, and left sciatic neuritis with 
radiculopathy, low back strain, and diffuse idiopathic skeletal 
hyperostosis combined with the immediate cause of death to become 
a contributory cause of death, that aided or lent assistance to 
the production of death."  The July 2008 private physician 
further states that the service-connected disabilities left the 
Veteran "materially less capable of resisting the effect of 
other diseases primarily causing death."  See July 2008 Private 
Opinion Letter from Dr. J.A.S.  However, the claims folder also 
contains a negative opinion.  In this regard, after review of the 
claims folder including a death certificate listing the cause of 
death as adenocarcinoma with an unknown primary, metastatic to 
liver, and a short time period between diagnosis (May 2005 
diagnosis of stage IV pancreatic carcinoma) and expiration, the 
August 2008 VA physician opined that the Veteran's "service-
connected conditions did not significantly contribute to or 
hasten his death."  See August 2008 C&P Examination Report.  The 
rationale for the negative opinion was that "pancreatic cancer 
which metastasized to the liver" was the cause of death, and 
"it would have occurred with or without [the Veteran's] spinal 
conditions."  See id.  On review, the Board gives greater 
probative weight to the August 2008 VA medical opinion, as 
opposed to the July 2008 private medical opinion, for the 
following reasons.  

The August 2008 VA examiner had the benefit of review of the 
claims folder, including the Veteran's post-service treatment 
records, which revealed a diagnosis of stage IV pancreatic cancer 
possibly as early as March 2005 (see May 2005 Private Treatment 
Report from Dr. R.B.).  Although review of the claims file alone 
does not automatically render the examiner's opinion competent or 
persuasive (see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008)), review of the claims file in this case included evidence 
weighing against the appellant's claim that the Veteran's 
service-connected disabilities contributed substantially or 
materially to his death; therefore, the private physician's 
opinion is considered less informed.  As noted, the claims file 
contained the Veteran's death certificate listing the cause of 
death as adenocarcinoma with an unknown primary, metastatic to 
liver, and post-service treatment records revealed a short time 
period between diagnosis (May 2005 diagnosis of stage IV 
pancreatic carcinoma) and expiration (see March 2005 Private 
Treatment Report from Dr. R.B.; May 2005 Private Treatment Report 
from Dr. R.B.).  Further, the private physician gives no basis 
for his opinion nor a statement of the evidence he relied on in 
making his opinion.  The Court of Appeals for Veterans Claims has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value. See, 
e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Additionally, the evidence of record 
(death certificate listing the cause of death as adenocarcinoma 
with an unknown primary, metastatic to liver; post-service 
treatment records revealing a short time period between diagnosis 
of stage IV pancreatic carcinoma and expiration) weighs against 
the appellant's service connection for cause of death claim.  
Such evidence constitutes negative evidence tending to disprove 
the assertion that the Veteran's service-connected disabilities 
contributed substantially or materially to his death.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
evidence to disprove the existence of an alleged fact).  

Furthermore, the evidence of record does not reflect that the 
disability which caused the Veteran's death (metastatic 
adenocarcinoma to liver, primary unknown) was incurred in or 
aggravated by his active military service, to include in-service 
mustard gas and/or radiation exposure.  

With regard to the contention that the Veteran's cause of death 
was the result of in-service mustard gas and/or radiation 
exposure, the Board initially notes that the Veteran does not 
have one of the listed disorders under 38 C.F.R. § 3.316(a)(1-3), 
and thus, presumptive service connection for the Veteran's cause 
of death on the basis of mustard gas exposure cannot be awarded.  
Further, there is no evidence that the Veteran participated in 
any radiation-risk activity as so defined in 38 C.F.R. 
§ 3.309(d)(3)(ii); thus, he cannot be a radiation-exposed veteran 
as contemplated under 38 C.F.R. § 3.309(d), and the appellant 
cannot reap the benefit of presumptive service connection for the 
cause of the Veteran's death under the aforementioned provision.  
However, the appellant may be entitled to service connection for 
the Veteran's cause of death under Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) on the basis of direct service connection, 
specifically that adenocarcinoma of the liver was incurred in or 
aggravated by service, to include mustard gas and/or radiation 
exposure. 

Review of the evidence of record reveals that the Veteran's STRs 
are negative for complaints, treatment, or diagnoses of any 
cancer/adenocarcinoma of the liver and/or gastrointestinal tract, 
including the pancreas.  

Post-service, the first indication of any disability causing the 
Veteran's death is noted in a private treatment record dated 
February 2005 from J.A.S., noting pain in the right lower 
quadrant and ordering a CT scan, and a March 2005 private 
treatment record from Dr. R.B., noting metastatic adenocarcinoma 
to the liver, primary unknown but most likely GI tract, dated 
approximately 60 years post-service.  See February 2005 Private 
Treatment Record from J.A.S.; March 2005 Private Treatment Report 
from Dr. R.B.  

Moreover, there is no medical evidence demonstrating a 
relationship between the disability causing the Veteran's death 
(metastatic adenocarcinoma to liver, primary unknown) and his 
service, to include mustard gas and radiation exposure.  A 
thorough review of the evidence of record, including post-service 
VA and private treatment records, is negative for any opinion of 
a relationship between the Veteran's cause of death (metastatic 
adenocarcinoma to liver, primary unknown) and his service, to 
include mustard gas and radiation exposure.  

Therefore, the Board finds that a cancer/adenocarcinoma of the 
liver and/or gastrointestinal tract, including the pancreas, was 
not present in service or for many years thereafter, and there is 
no competent evidence relating such disabilities to service, 
including mustard gas and radiation exposure, or the Veteran's 
service-connected cervical spine and/or neuropathy/lumbar spine 
disabilities.  In addition, the preponderance of the evidence is 
against a finding that the Veteran's disabilities were incurred 
in or aggravated by service, had any significant adverse effect 
on the events leading to the Veteran's death, or otherwise 
contributed substantially or materially to his demise. 

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death and, as such, 
that doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.   

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected, even though the veteran 
died of non-service-connected causes, if the veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated totally 
disabling continuously since the veteran's release from active 
duty and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately preceding 
death if the veteran was a former prisoner of war who died after 
September 30, 1999.  The total rating may be either schedular or 
based upon unemployability.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2009).

In order for DIC benefits to be awarded to the appellant under 
the provisions of 38 U.S.C.A. § 1318, it must be established that 
the Veteran received or was entitled to receive compensation for 
a service-connected disability at the rate of 100 percent for a 
period of 10 years immediately preceding his death.  See 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).
Initially, the Board notes that in the September 2009 remand, the 
Board referred the issue of clear and unmistakable error (CUE) in 
a May 1999 rating decision regarding the effective date of the 
grant of a TDIU.  Upon remand, in an April 2010 rating decision, 
the RO determined that CUE was not made in the May 1999 rating 
decision.  The appellant has not yet appealed this decision.  
 
In this case, the Veteran was granted a TDIU due to service-
connected disabilities, effective April 6, 1996.  See May 1999 
Rating Decision.  In light of the foregoing, the appellant is not 
entitled to DIC under 38 U.S.C.A. § 1318 because the Veteran was 
not service-connected for a disability rated as 100 percent 
disabling for at least 10 years prior to his death in May 2005.  
As such, at the time of his death he was, by definition, not in 
receipt of, or entitled to receive, compensation for a service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately preceding 
his death.

Moreover, it is undisputed that the Veteran was not a former 
prisoner of war and because the Veteran was discharged from 
active duty in July 1945, the 5-year rule of 38 U.S.C.A. § 1318 
has not been satisfied.  In addition, as noted, the RO determined 
that appellant's allegation of CUE in relation to the May 1999 
rating decision regarding the effective date of the grant of a 
TDIU was without merit.  See April 2010 Rating Decision.  
Further, the appellant has not yet appealed this decision, and 
the Board does not have jurisdiction to address the merits of 
such decision.

Thus, the basic threshold criteria for establishing entitlement 
to benefits under 38 U.S.C.A. § 1318 have not been met.  See 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) (DIC claims filed 
on or after January 21, 2000, are not subject to hypothetical 
entitlement analysis).  Although the Board regrets that the 
outcome to 


the appellant is not favorable, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's service, including service during a period 
of war.  Although the Board is denying this claim due to the 
application of the law, the Board is sympathetic to the claim.  
The Board, however, is without authority to grant this claim on 
an equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); 
Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.    



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


